Citation Nr: 1809775	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, claimed as respiratory cancer due to exposure to herbicide agents.

2.  Entitlement to service connection for right-side facial paralysis.

3.  Entitlement to service connection for nerve damage of the right arm with weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case is currently under the jurisdiction of the VA RO in San Diego, California.

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for squamous cell carcinoma which he asserts is a respiratory cancer and therefore presumptively service connectable as due to herbicide agents under 38 C.F.R. §§ 3.307(a)(6) and 3.307(e).  He contends that his right-side facial paralysis and nerve damage of the right arm with weakness are due to surgery he underwent to remove the squamous cell carcinoma.  His DD Form 214 indicates that he had service in the Republic of Vietnam from October 1969 to May 1970.  Therefore, he is presumed to have been exposed to herbicide agents during his active service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's medical treatment records show that a March 2012 neck CT revealed a soft tissue density posterior to the inferior margin of the right submandibular gland and immediately deep to the right sternocleidomastoid muscle.  A biopsy indicated that the mass was a squamous cell carcinoma.  In May 2012, the Veteran underwent a right modified radical neck dissection, right superficial parotidectomy, and nasopharyngeal biopsy.  The procedure involved a cable nerve graft using the right great auricular nerve and a superficial right parotid dissection.  In October 2013, VA received a VA Form 10-2577F, Security Prescription Form, that includes an illegible signature and states, "Pt's head and neck cancer may have been caused by agent orange."  In a letter dated in November 2013, D. B. Bansal, M.D., one of the Veteran's VA physicians, wrote that the Veteran had oral squamous cell carcinoma at the base of the tongue, which was treated with right radical neck dissection and then radiation therapy.  Dr. Bansal opined, "It is as likely as not that his oral cancer is related to Agent Orange exposure."

The relevant regulations provide that service connection will be granted for "respiratory cancers (cancer of the lung, bronchus, larynx, or trachea)" on a presumptive basis as due to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  However, there is no competent evidence of record indicating that the Veteran had such a respiratory cancer.  Rather, the treatment records classify the cancer as a head and neck cancer and Dr. Bansal, the Veteran's treatment provider, classified the Veteran's cancer as an oral cancer.  Thus, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6) and 3.307(e).  In addition, the Board does not find Dr. Bansal's November 2013 opinion to be probative evidence that the Veteran's squamous cell carcinoma was caused by his in-service exposure to herbicide agents because the opinion is not supported by any rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (an adequate medical examination must provide a rationale and explanation for its conclusions).  Nevertheless, Dr. Bansal's opinion does provide an indication that the Veteran's squamous cell carcinoma maybe related to his in-service exposure to herbicide agents.  Accordingly, the Board concludes that the threshold for obtaining an opinion or examination has been met, and that the case must therefore be remanded for such further development.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to a clinician qualified to provide the information requested below for preparation of an opinion as to the Veteran's claim.  If the clinician selected determines that the information requested below cannot be provided without an in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to review the record and then respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma is caused by or otherwise etiologically related to in-service exposure to herbicide agents?

The examiner must note that the Veteran is presumed to have been exposed to herbicide agents during his active service.  The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




